Citation Nr: 1144160	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  06-21 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service connected diverticulitis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from action by the above Department of Veterans Affairs (VA) Regional Office.  

Prior to transfer of this case to the Board, the Veteran reported in a statement received in March 2011 that he was satisfied with the rating (30 percent) for diverticulitis which had been assigned for this disability by rating action in February 2011.  As such, the Veteran's appeal to the Board with respect to the issue of entitlement to an increased rating for diverticulitis, perfected by a substantive appeal received in January 2007, has been withdrawn.  There is thus no need to schedule the Veteran for the videoconference hearing with respect to this issue (delayed by the Veteran's incarceration) which he had requested, pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002 & Supp. 2011).  



FINDINGS OF FACT

1.  The probative weight of the evidence is against a conclusion that the Veteran has an acquired psychiatric disorder which is the result of service or his service-connected diverticulitis, based on either causation or aggravation; a psychosis was not manifested within one year after separation from service;

2.  The Veteran has not credibly demonstrated that he has a current acquired psychiatric disorder which is the result of service or his service-connected diverticulitis, based on either causation or aggravation.


CONCLUSION OF LAW

An acquired psychiatric was not incurred in or aggravated by service and cannot be presumed to have been incurred or aggravated in service, nor has such a disability been caused or aggravated by the Veteran's service-connected diverticulitis.  38 U.S.C.A. §§ 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for a psychiatric disability by an October 2008 letter that described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In particular regard to Dingess notice requirements, the Board notes that the Veteran was advised in the October 2008 letter, as well as a March 2006 letter, regarding the elements of degree of disability and effective date.  

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with proper VCAA notice by way of the October 2008 VCAA notice letters.  Also, the RO provided the Veteran with a copy of a January 2009 rating decision, the February 2011 SOC, and the June 2011 SSOC which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  Any prejudice which could have resulted from the Veteran not being provided with the notice contained in October 2008 notice letter issued after any rating decision construed as the "initial" adjudication was cured by the readjudication in the February 2011 SOC and June 2011 SSOC.  

The Board notes that a claim for a psychiatric disorder was originally denied by a February 2003 rating decision to which the Veteran did not perfect an appeal.  However, subsequent to that rating decision, the Veteran submitted a service treatment record (STR) pertinent to the issue on appeal that was not of record at the time of the February 2003 rating decision.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  As a result, the adjudication of the claim must be conducted (as was done in the February 2011 SOC and the June 2011 SSOC) on a de novo basis, without consideration of whether the Veteran has submitted new and material evidence to reopen his claim.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's STRs for his period of active military service are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folder.  All negative replies are documented in the record.  

The Board also notes that VA compensation examinations were conducted in September 2003 and May 2011 that included medial opinions as to whether the Veteran has a current acquired psychiatric disorder that is the result of service, with the May 2011 VA examination also including an opinion as to whether the Veteran had an acquired psychiatric disorder that was etiologically related to his service connected diverticulitis.  The examiners confirmed review of the claims folder, interviewed and physically examined the Veteran, and provided sound medical opinions addressing the question of whether the Veteran has an acquired psychiatric disability that was related to service or diverticulitis.  In view of the foregoing, the Board finds that the September 2003 and May 2011 VA medical examination reports are adequate for the purposes of this adjudication.

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained, and the Veteran himself indicated that he had no additional evidence to submit in a statement submitted in July 2011 which also requested that the Board proceed with the adjudication of his claim.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made. 

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including psychoses (defined at 38 C.F.R. § 3.384), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The STRs include reports from treatment in service, in a mental health clinic in December 1979, related to a personnel problem with a supervisor who had "placed him on report" for disrespect.  He also sought counseling for marital problems.  The impression included anxiety reaction and depressive reaction.  No further treatment for mental health problems during service is demonstrated, and the reports from the March 1980 separation examination are negative for any complaints or findings referable to psychiatric disability. 

After service, the Veteran made no reference to a psychiatric disability in his initial application for service connection filed in August 1998.  The post-service clinical evidence includes reports from a private psychological evaluation in March 1995 that resulted in an impression to include major depression and reports from hospitalization for post-substance-abuse depression at a VA facility initiated in May 1997.  These records do not reflect reports of psychiatric problems due to service or diverticulitis, and instead refer to the Veteran's having family and martial problems.  An October 1998 report reflects treatment in group therapy for stress management, with the Veteran voicing anxiety over the safety of his daughter.  

In November 2002, the Veteran filed a claim for service connection for depression, and he was afforded the aforementioned VA psychiatric compensation examination in September 2003 to assist in the adjudication of this claim.  The reports from this examination reflect that the claims file was reviewed, to include a photocopy brought to the examination by the Veteran of an STR dated in December 1978, which was the pertinent STR not of record at the time of the February 2003 rating decision referenced above.  The impression following the examination included depression, and with respect to whether a psychiatric disability shown at that time was the result of service, the examiner noted that the December 1978 STR did not reflect that the Veteran was treated with anti-depressants or that he was he referred for any further counseling.  She then concluded as follows: 

It is this examiner's opinion that the depression mentioned on the sheet bought in by the Veteran seems to indicate what would now be called an adjustment reaction with depressed mood at the time of evaluation.  There was no ongoing treatment recommended[, n]o hospitalization and no treatment with antidepressants.  As such, there is no indication that this is the same type of depression [currently demonstrated], which is now diagnosed as major depressive disorder, recurrent, as there is no indication whether it was persistent at that time [i.e., during service].  

Thereafter, the record reflects VA outpatient treatment reports dated from 2005 through March 2011.  Many of these reports reflect treatment for unrelated disabilities, although they do reflect treatment in a VA psychiatric clinic, to include a visit in May 2010 that resulted in a diagnosis to include depressive disorder not otherwise specified (NOS).  None of these reports link a psychiatric disorder to service or diverticulitis.   The record also reflects reports from psychiatric treatment rendered while the Veteran was incarcerated in 2007 and 2008, with these reports reflecting that the Veteran was initially observed to have bipolar disorder in August 2007.  These reports do not link a psychiatric disorder shown while the Veteran was incarcerated to his prison experience, to his military service, or to his service-connected diverticulitis, nor do they indicate the Veteran had bipolar disorder or any psychosis within one year after his separation from service. 

The Veteran was afforded another VA compensation examination, as referenced previously, in May 2011, in part to address his added contention in connection with his claim that he had a psychiatric disability due to stress and anxiety associated with his service-connected diverticulitis, to include a sigmoidectomy associated therewith.  It was again noted that the claims file was reviewed prior to the examination, and following a review of the pertinent history contained therein and examination of the Veteran, the diagnosis on Axis I was alcohol dependence, marijuana and benzodiazepine abuse.  Also diagnosed was a histrionic personality disorder, with the examiner noting that while the Veteran had been diagnosed with a mood disorder (both depression NOS and bipolar disorder) in the past, his condition was better diagnosed as histrionic personality disorder.  Following the examination, the VA psychiatrist concluded as follows:  

As was stated in the previous [VA] examination dealing with this question, the [V]eteran's symptoms of "depression" are shallow and situational.  His diagnosis is the personality disorder "Histrionic Personality Disorder" which causes him to have subjective feelings of "depression" when [he] is frustrated, but on the examination the Veteran never mentioned his sigmoidectomy or any bowel or abdominal symptoms which impacted his mood or functioning at all.  There is no evidence at this time for bipolar disorder.  The Veteran's personality disorder is in no way associated with his diverticulosis, status post sigmoidectomy or military service.

Applying the pertinent legal criteria to the facts summarized above, with respect to  the Veteran's diagnosis on Axis I at his most recent VA examination of alcohol dependence and marijuana and benzodiazepine abuse, as well as the evidence of treatment for substance abuse, to include VA hospitalization in May 1997, primary substance abuse is not a disability for which service connected may be granted.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 (2001).  Moreover, to the extent the most recent VA examination found that the most proper diagnosis for the Veteran was a personality disorder instead of depression or bipolar disorder, the Board must point out that personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  The Board has also ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no probative evidence that the Veteran was diagnosed with a psychosis within one year after his discharge from active duty service, nor were there signs or symptoms of a psychosis (assuming the validity of the diagnosis of bipolar disorder from 2007) manifested to a compensable degree within one year thereafter, or for many years.  

To the extent the Veteran's current psychiatric disability may be ascribed to an acquired mental disorder (rather than a personality disorder) which is also not related to substance abuse, the only competent medical evidence addressing this question, in the form of the medical opinion following the September 2003 VA psychiatric examination, found that the depression manifested at that time was not related to any in-service symptomatology.  Also weighing against the Veteran's claim, and his credibility, is the fact that the he did not report a psychiatric disability on his original application for VA benefits filed in August 1989, and that the first post-service indication of a psychiatric disorder is dated, at the earliest, in March 1995, at least 14 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim).  

Further weighing against the Veteran's credibility is the fact that, although the Board recognizes that the Veteran in communication with VA adjudicators has attributed his psychiatric disability to service and, more recently, service-connected residuals of diverticulitis, statements made by the Veteran to private and VA examiners beginning from at least 1995, and most recently at the May 2011 VA examination, have almost in their entirety not attributed a psychiatric disability to service or to diverticulitis.  The Board finds these statements to VA examiners to be more credible than the history reflected in his communications with VA adjudicative personnel, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self-interest in the outcome does not affect a claimant's competency to testify, but may affect the credibility of testimony).  In short therefore, the Board finds that continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements in this regard, which the Board finds not to be credible for the reasons stated above.  

Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra. However, a psychiatric disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions as to cause or etiology.  In this case, there is no medical evidence linking a current acquired psychiatric disability to service, nor is there any medical evidence that service-connected residuals of diverticulitis caused or aggravated such a disability.   

In short, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability under the direct, presumptive, and secondary theories of service connection.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the claim on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service connected diverticulitis, is denied.   



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


